DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 24, 2022 has been entered. Claims 1-2, 4-7, 9-10, 13-18 remain pending in the application.  Applicant’s amendments to the
Specification, Drawings, and Claims have overcome each and every objection and
112(b) rejections previously set forth in the Final Office Action mailed on December 15, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "Optical device" in claim 1. The “optical device” is interpreted as a prism or mirror or equivalents thereof as described in paragraph [60],  and equivalents thereof.
"Oscillation generating device" in claim 17. The claimed “oscillation generating device” is interpreted as coil and magnet or equivalents thereof as described in paragraph [65] “By means of a current-carrying coil (39) that moves in the field of a magnet (35)” , and equivalents thereof.
"Centering device" in claim 1. The claimed “centering device” is interpreted as two plates and screws or equivalents thereof as described in paragraph [00068] as “The adjustment of the collimator (11) or of the laser beam (10a) is achieved by moving the first and second displacement parts (42, 43) of the centering device relative to one another. For this purpose, two centering screws (47a, 47b) are provided” , and equivalents thereof.
"Tilting device" in claim 13. The claimed “the tilting device” is interpreted as tilt screws or equivalents thereof as described in paragraph [28-29] as “For tilting the collimator, three tilt screws, for example fine-thread screws, can be provided” , and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 4-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005(hereafter GMBH), and in view of Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura). 
Regarding claim 1, 
“A laser tool for structuring cylinder running surfaces, the laser tool comprising:” (Paragraph [7-8] of the attached machine translation of GMBH teaches “Device for machining bores in workpieces by means of a laser beam”. Figure teaches the laser beam striking “the wall 5 of a bore 16 in a workpiece 13” which corresponds to structuring of cylinder running surfaces. Additionally the claimed “cylinder running surfaces” is the article worked on. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP § 2115.) 
“a laser source for producing a laser beam;” (Paragraph [20] of the attached machine translation of GMBH teaches “the laser generating the beam”. It is inherent that a laser beam comes from a laser source.)
 “wherein the laser beam is passed through a lens that is located within a rotatable spindle;” (Figure and Paragraph [27] teaches “The laser beam fed axially through the tube 7 is additionally bundled in the converging lens 8”. GMBH further teaches in Figure spindle 1 having a lens 8 wherein the spindle 1 is rotatable as taught in paragraph [27] “The machine spindle 1, 2 can be rotated according to arrow 10 and also performs the lifting movement according to arrow 11.”)

    PNG
    media_image1.png
    830
    694
    media_image1.png
    Greyscale

Figure of GMBH teaches different parts of a laser device
“an optical device to deflect the laser  beam onto a material surface, the optical device being attached to an end of the spindle facing away from the laser source ,” (The claim is intended use of the optical device. Figure teaches mirror 4 deflecting the laser beam on to the focal point 19 on workpiece 13 wherein mirror 4 is attached to the end of spindle 2 facing away from the laser source. The material surface is not part of the claimed structure. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP § 2115.)
“a lens tube having a first end facing towards the laser source and a second end facing towards the optical device, wherein the lens is attached inside the second end of the lens tube and the second end of the lens tube is disposed inside an end of the spindle facing towards the laser source; …..wherein …….the lens tube are movable parallel to the laser beam via a drive,”(Figure teaches lens tube 7 where a first end 18 is towards laser source and a second end 17 is towards mirror 4. Lens 8 is attached inside the second end 17 of the lens tube 7. Figure further teaches the end 17 of lens tube is inside spindle 2 facing the laser source.
GMBH further teaches in paragraph [26] “The other end 18 of the tube 7 is coupled to an adjusting device 9, by means of which the tube 7 can be longitudinally displaced in the direction of the arrow 12. The adjusting device 9 is also mounted in the spindle unit 3.” The direction of arrow 12 is parallel to the direction of laser beam. Hence GMBH teaches that the lens tube is movable parallel to the laser beam via drive 9.)
However, GMBH does not explicitly teach a collimator, a sleeve, and a centering device.
 “a collimator that provides a course of the laser beam from the laser source,” (The limitation describes intended use of a collimator. 
Nagel teaches a rotating laser beam machine for discontinuous machining of workplace surface. Nagel teaches collimating lens 19 in Fig. 2 that expands the laser beam from laser source 18.)
“and a sleeve, wherein the sleeve is positioned between the collimator and the lens tube such that a first end of the sleeve faces toward the collimator and a second end of the sleeve faces toward, and is non-rotatably attached directly to, the first end of the lens tube,……wherein the collimator, the sleeve, and the lens tube are movable parallel to the laser beam via a drive” (Nagel teaches in Fig. 2 tubular element 22 with a prism 24 wherein tube 22 corresponds to lens tube in instant claim. Holder 1 covers a part of the outer surface of the collimator and a part of the lens tube 22. Here holder 1 corresponds to the sleeve of instant claim.
Paragraph [36] of Nagel teaches “The device contains a lifting drive, which is not shown since it is known in the prior art. The lifting drive acts on a holder 1 of the tool 2 and moves this holder together with the tool 2 in the axial direction of the bore 3 of the workpiece 4”. As taught in Fig. 2, axial direction of the bore is parallel to the direction of laser beam. Since tube 22 is part of tool 2 and collimator 19 is attached to holder 1; when the drive moves holder 1 with tool 2 it moves collimator, tube, and holder in a direction parallel to the beam.

    PNG
    media_image2.png
    554
    482
    media_image2.png
    Greyscale

Zoomed in Fig. 2 of Nagel
The limitation “the sleeve …, and is non-rotatably attached directly to, the first end of the lens tube” is interpreted as the sleeve does not rotate with lens tube. The sleeve is attached to lens tube at one end without any other element in between.
Nagel teaches holder 1 as sleeve, and tube 22 as lens tube. Paragraph [44] teaches “This tubular element 22 protrudes from the shaft 5 beyond its drive gear 6 and is also provided there with a drive gear 23.” Fig. 2 teaches sleeve 1 and gear 23 are attached without any other element in between at one end. 
Fig. 2 further teaches tube 22 rotates inside holder 1 wherein tube 22 comprises gear 23 and bearing 26 for rotation.  Paragraph [37] teaches “The shaft 5 is rotatably mounted in the holder 1 with the aid of ball bearings 7.” Thus tube 22 and shaft 5 both rotate independently inside holder 1. )

    PNG
    media_image3.png
    722
    466
    media_image3.png
    Greyscale

Fig. 2 of Nagel teaches spindle and hollow shaft connecting to motor
 “wherein the collimator has a first end facing towards the laser source and a second end facing towards the first end of the sleeve,” (Nagel teaches a collimating lens 19 in Fig. 2 wherein one end of lens 19 is facing laser source 18 and the other end is facing towards the focusing lens and attached to first end of holder 1, wherein holder 1 corresponds to sleeve in the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a collimating lens and sleeve as taught in Nagel to the beam path in the laser device taught in GMBH. One of ordinary skill in the art would have been motivated to do so to move the laser device “ with a lifting drive into the bore 4 of the workpiece to be machined….. The laser beam supplied via the light guide 18 and expanded by the collimator lens 19 strikes the prism 24, which deflects it slightly to the side. the laser beam is thus deflected upwards or downwards on the surface 3” as taught in paragraph [43, 45] of Nagel. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
 “wherein the laser tool further comprises a centering device for moving the -6-Application No. 16/503,934 collimator in an X-Y plane that is perpendicular to the laser beam, and wherein the centering device is positioned toward the second end of the collimator and is attached to the first end of the sleeve.” (The primary combination of references does not explicitly teach a centering device for the collimator. 
Uemura teaches adjustment method and apparatus for laser beam output optical unit which solves the same problem of adjusting collimator in X-Y plane as the instant claim. 
Uemura teaches a laser beam output optical unit in Fig. 12. The unit has a lens barrel 12 and lens barrel holder 9 for holding a collimator lens 2.  The lens barrel holder 9 is connected to laser base 8. The position of the laser base is slowly moved in the direction perpendicular to the output light for adjustment; the laser base and the lens barrel holder are fixed by fastening a screw after adjustment, and readjustment is performed as taught in column 2, lines 12-22. Here base 8, barrel holder 9, lens barrel 12, and screw 11 corresponds to the centering device in instant claim.

    PNG
    media_image4.png
    529
    561
    media_image4.png
    Greyscale

Fig. 12 of Uemura teaches centering device 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the centering device as taught in Uemura around the collimator and sleeve as taught in modified GMBH. One of ordinary skill in the art would have been motivated to do so “so that a spot image 17 of the output light falls within an adjustment range frame 18 while observing the image on a monitor 16” and hence “collimating the output light into parallel light” as taught in Uemura in column 1, lines 50-55 and  30-35 respectively. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Regarding claim 4,
“The laser tool according to claim 1, wherein a movement of the collimator is based on at least one predefinable parameter.”  (Paragraph [31] of GMBH teaches “The adjustment device 9 is designed as an NC-controlled positioning device to which an NC memory is assigned. The relevant data relating to the diameter and the position to be approached in the positioning axis for a number of workpiece bores are stored in the NC memory. The positioning is carried out on the basis of the relevant data, with the focus on different diameters taking place automatically and without interrupting the workflow.” Thus it is established in the prior art that the position and diameter are predefined parameters in an NC-controller in the drive 9 to control the motion of collimator housed in 7.)
Regarding claim 5,
“The laser tool according to claim 4, wherein the at least one predefinable parameter is a feed of the collimator toward the optical device or a feed of the collimator toward the laser source.” (Paragraph [31] of GMBH teaches “The adjustment device 9 is designed as an NC-controlled positioning device to which an NC memory is assigned. The relevant data relating to the diameter and the position to be approached in the positioning axis for a number of workpiece bores are stored in the NC memory. The positioning is carried out on the basis of the relevant data, with the focus on different diameters taking place automatically and without interrupting the workflow.” Thus it is established in the prior art that the focus position based on bore diameter is a predefined parameter in an NC-controller in the drive 9 to control the motion of collimator housed in 7.)
Regarding claim 6,
“The laser tool according to claim 1, wherein the laser tool has at least a lower stop and/or an upper stop that delimit the movement of the collimator.” (Paragraph [30] of GMBH teaches “For laser beam machining of the workpiece 13, because of the constant overall length L1 plus L2, the converging lens 8 must be brought into a position in which the focal point 19 lies exactly on the wall 5. So that bores with different diameters can be machined without changing tools, the change in L2 caused by the radius of the bore is compensated by focusing by longitudinally shifting the tube 7, the distance L1 between the converging lens 8 and the mirror 4 being changed by the same amount.” It is inherent that the lens tube can be moved a certain distance as it is limited by the distance L1 needed for a certain work piece. 
However, GMBH does not teach a collimator. 
Nagel teaches a rotating laser beam machine for discontinuous machining of workplace surface. Nagel teaches collimating lens 19 in Fig. 2 that expands the laser beam from laser source 18. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a collimating lens as taught in Nagel to the beam path in the laser device taught in GMBH. One of ordinary skill in the art would have been motivated to do so because “The laser beam supplied via the light guide 18 and expanded by the collimator lens 19 strikes the prism 24, which deflects it slightly to the side. The laser beam is thus deflected upwards or downwards on the surface 3” as taught in paragraph [45] of Nagel. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 7,
“The laser tool according to claim 1, wherein the lens is arranged in a fixed position in the lens tube.”  (Figure in GMBH teaches lens 8 is arranged near end 17 of the lens tube 7.)
Regarding claim 10,
“The laser tool according to claim 1, wherein the optical device includes a reflecting prism or a mirror.”  (Figure of GMBH teaches mirror 4)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005 (hereafter GMBH), Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura) as applied to claim 1 above, and as evidenced by evidentiary reference eletrical4u.
“The laser tool according to claim 1, wherein the drive is an electric drive, a servomotor, a pneumatic drive, or a hydraulic drive. “ (GMBH teaches “The adjustment device 9 is designed as an NC-controlled positioning device to which an NC memory is assigned” in paragraph [31]. The NC-controlled positioning device is an electric drive as evidenced by the evidentiary reference electrical4u. An electric drive is defined as “the systems which control the motion of the electrical machines” as taught in the screenshot of electrical4u. Hence the adjustment device 9 in GMBH is an electric drive to control focus position.)

    PNG
    media_image5.png
    755
    1591
    media_image5.png
    Greyscale

Screenshot of electrical4u teaching electric drive
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005 (hereafter GMBH), Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura) as applied to claim 1 above, and further in view of RW article, 2014 (hereafter RW article).
“The laser tool according to claim 1, wherein the spindle is rotated by a hollow-shaft motor, and wherein the spindle is attached to a rotor of the hollow-shaft motor.” (Paragraph [20] of GMBH teaches “a machine spindle 1 is rotatably mounted in a housing of a spindle unit 3, which is extended by a sleeve 2 and coupled in a manner known per se to a drive motor.” Thus spindle is rotated by a motor. However, GMBH does not explicitly teach that spindle is attached to the rotor and a hollow-shaft.
It is well-known in the art that motors are coupled to spindles with shafts or gearboxes as taught in the RW article below “in the case of rotating equipment, there are often gearboxes and shafts” and “hollow carbon fiber and aluminum line shafts”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the hollow shaft as taught in the RW article to couple the spindle in GMBH. One of ordinary skill in the art would have been motivated to do so to keep “the mass of the moving parts to a minimum” as taught in the RW article.)

    PNG
    media_image6.png
    995
    1603
    media_image6.png
    Greyscale


RW article teaching motors are couple using shafts or gears
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005 (hereafter GMBH), Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura) as applied to claim 1 above, and further in view of Naiki, US 5113291 (hereafter Naiki).
 “The laser tool according to claim 1, wherein the laser tool has a tilting device via which the collimator is tilted at an angle with respect to the X-Y plane.” (The primary combination of references does not teach a tilting device.
Naiki teaches a method of focus adjustment through a simple operation. Thus Naiki is solving the same problem of adjusting tilt of a collimator as the instant claim. 
    PNG
    media_image7.png
    450
    847
    media_image7.png
    Greyscale

Fig. 6 of Naiki teaches tilting and centering devices 
Naiki teaches holding member 31 holding a collimator lens 24, intermediate member 32 supporting the holding member, spring 41, and screw 38 in Fig. 6, 14. Naiki teaches in column 6, lines 7-20 that by adjusting screw 38, a force is created on the spring 41. This force bends intermediate member 32 and the distance between the semiconductor laser 23 and the collimator lens 24 varies with this bending motion. Hence, screw 38, spring 41, intermediate member 32, and holding member 31 correspond to the tilting device in the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the tilting member of Naiki to the collimator lens in modified GMBH. One of ordinary skill in the art would have been motivated to do so because “The intermediate member attached to the second holding member can be bent with a portion near one end thereof as the bending line. The focus adjustment is effected by bending the intermediate member toward or away from the second holding member and adjusting the distance between the semiconductor laser and the collimator lens” as taught in column 3, lines 4-10 of Naiki. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005 (hereafter GMBH), Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura), Naiki as applied to claim 13 above, and further in view of Collimation website (hereafter Collimation).
 “The laser tool according to claim 13, wherein the tilting device is arranged towards the second end of the collimator and is attached to the centering device.”  (The primary combination of references does not teach tilting device attached to centering device. 
Naiki teaches a focus adjustment technique comprising holding member 31, intermediate member 32, spring 41, and screw 38 in Fig. 6 and 14. This adjustment technique corresponds to the tilting device in the instant claim. Naiki further teaches a technique for optical axis adjustment comprising holding member 30, intermediate member 32, and threaded screws 35. Naiki teaches in column 6, lines 1-6 that “the screws 35 are loosened to allow the first holding member 30 to move within the plane vertical to the optical axis l. After the first holding member 30 is placed at a desired position, the screws 35 are tightened to fix the first holding member 30 to the intermediate member 32.” This optical axis adjustment technique centers the optical axis, hence the collimator, in X-Y direction.
Naiki teaches in Fig. 6 that both centering and tilting devices are attached to each other. 
However, Naiki teaches that the centering and tilting devices are arranged towards the source end of the collimator.  
Collimation teaches well known methods in the art to align the mirrors in telescope so the light beam is collimated and hence it is solving the same problem as the instant claim of movement and alignment of light beam. Collimation also teaches how adjustment of screws enable up, down, side to side, and tilt adjustment of a mirror. Collimation teaches that tilting devices and centering devices are attached to each other and attached to the mirrors away from light source. 

    PNG
    media_image8.png
    941
    1878
    media_image8.png
    Greyscale

Screenshot of Collimation teaches spider alignment

    PNG
    media_image9.png
    785
    1797
    media_image9.png
    Greyscale

Screenshot of Collimation teaches adjusting screws around opening
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the tilting and centering devices with the collimator as taught by Naiki and arrange them away from light source as taught in Collimation. One of ordinary skill in the art would have been motivated to do so to adjust “an optical axis and focus … for a semiconductor laser and a collimator lens for use in a laser scanning apparatus” as taught in column 1, lines 7-10 in Naiki.  Placement of centering device and tilting device is also obvious to try since tilting device can be placed either front or back of the centering device. Similarly, the centering and tilting device are arranged either on the source side or sleeve side of the collimator. Since there are a finite number of identified, predictable solutions, choosing from them with a reasonable expectation of success is obvious to try. MPEP2143, E.  Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP 2144.04-VI-C.)
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005 (hereafter GMBH), Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura) as applied to claim 1 above, and further in view of DE 202004017854 (hereafter’854).
Regarding claim 15,
“The laser tool according to claim 1, wherein the laser tool has a first nozzle system, wherein the first nozzle system has at least two air nozzles that surround the laser beam that has emerged from the laser tool with air jets such that workpiece particles removed from the workpiece surface by the laser beam are slowed down and/or the air jets of the at least two air nozzles are directed at the workpiece surface in order to clean the workpiece surface.”  (The primary combination of references does not teach nozzle for air jet. 
‘854 teaches a laser welding device with nozzles. Fig. 1a and paragraph [7] teaches nozzle system 6 with nozzles 8 wherein nozzles 8 directs air towards the workpiece surface 3a. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the nozzle system as taught in ‘854 to the laser tool as taught in GMBH. One of ordinary skill in the art would have been motivated to do so “to keep the radiation space of the incident laser light as free as possible from welding gases and heated air” as taught in paragraph [7] of ‘854.)

    PNG
    media_image10.png
    710
    607
    media_image10.png
    Greyscale

Fig. 1a of ‘854 teaches air jets directed to workpiece to keep the space clean
Regarding claim 16,
“The laser tool according to claim 15, wherein the laser tool has a second nozzle system, wherein the second nozzle system has at least one air nozzle whose air jet crosses the laser beam outside of a laser beam exit aperture of the laser tool such that an ingress of particles into an interior of the laser tool through the laser beam exit aperture is prevented.”  (The primary combination of references does not teach nozzle for air jet. 

    PNG
    media_image11.png
    670
    672
    media_image11.png
    Greyscale

Fig. 2a of ‘854 teaches nozzle 12 with cross jet of air
‘854 teaches a laser welding device with nozzles. Fig. 2a and paragraph [19] teaches nozzle system 6 with cross-jet nozzle 12 wherein nozzle 12 directs cross-jet air flow 11 transversely to the incident laser beam 2 and close to the optics. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the nozzle system as taught in ‘854 to the laser tool as taught in GMBH. One of ordinary skill in the art would have been motivated to do so because “The cross-jet air stream 11 protects the focusing optics 4 from impacting splashes” as taught in paragraph [19] of ‘854.)
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005 (hereafter GMBH), Nagel et al., DE 19809367 (hereafter Nagel), and Uemura et al., US 5436645 (hereafter Uemura) as applied to claim 1 above, and further in view of Schmall, EP 0306456(hereafter Schmall).
Regarding claim 17,
“The laser tool according to claim 1, wherein the laser tool has an oscillation generating device, via which the lens is placed in oscillation parallel to the laser beam, (Please see claim interpretation for this claim limitation. The primary combination of references does not teach coil and magnet in the laser tool.
 Schmall teaches a laser processing tool wherein the lens 4 is placed in a coil 8 surrounded by a magnet 9 as taught in Figure 1. Paragraph [24] teaches the lens is moved upward or downward corresponding to the direction parallel to laser beam when a voltage is applied to the coil 8. Fig. 3 teaches a converter 20 sending control signals to drive amplifier 26 which in turn controls the voltage applied to the coil. Thus Schmall teaches moving the lens along the laser beam with a coil and magnet wherein the speed, aka frequency, and direction are controlled by a controller. 

    PNG
    media_image12.png
    696
    583
    media_image12.png
    Greyscale

Fig. 1 of Schmall teaches coil and magnet for lens oscillation
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the coil and magnet as taught in Schmall to the laser tool as taught in GMBH. One of ordinary skill in the art would have been motivated to do so because coil and magnet oscillation system is “a fast, inexpensive and low-maintenance fine drive of sufficient accuracy” as taught in paragraph [9] of Schmall.
“and wherein an oscillation frequency is controlled as a function of a rotational speed of the spindle.”  (The limitation is interpreted as the oscillation frequency and rotational speed are related as described in paragraph [43] of instant specification “periodically occurring indentations can be achieved in the workpiece surface, wherein each indentation corresponds to an oscillation maximum of the lens. The distance between two indentations is determined by the rotational speed of the laser tool.” Schmall teaches a position sensor 22 in paragraph [26] that senses position of the nozzle. Depending on the position, the voltage of the coil is varied to control the oscillation frequency of lens. Hence, Schmall teaches that oscillation frequency is related to a position signal.
However, Schmall does not explicitly teach a relation between rotational speed and oscillation frequency.
Nagel teaches “When the tool is rotated, it is also moved around the longitudinal axis of the tool” in paragraph [38]. Paragraph [45] teaches “As a result of the rapid rotation of the prism 24, the laser beam is thus deflected upwards or downwards on the surface 3.” Hence Nagel teaches that a relationship between longitudinal motion of the lens (corresponding to oscillation frequency) and rotational speed of the tool to produce depressions at different locations on the workpiece.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a signal to control lens oscillation as taught in Schmall to the laser tool in GMBH; and further to use the rotational speed as the control signal as taught in Nagel. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a rotational speed as a control signal to control lens oscillation. One of ordinary skill in the art would have been motivated to do so because coil and magnet oscillation system is “a fast, inexpensive and low-maintenance fine drive of sufficient accuracy” as taught in paragraph [9] of Schmall. Moreover, Nagel teaches “By rotating part of the deflection device, the beam can be deflected so that the beam can be guided over the entire area of the surface to be processed” in paragraph [11]. )
Regarding claim 18,
“The laser tool according to claim 17, wherein the oscillation generating device is a system comprising a coil and a magnet. (Similar scope to claim 17 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on May 24, 2022 with respect to claim(s) 1-2, 4-7, 9-10, 13-18 have been considered but are not persuasive.
The applicant argues on page 8 against 112(f) interpretation without presenting sufficient structure. The argument is not persuasive.
The applicant argues on page 9-10 that Nigel teaches a rotating sleeve.

    PNG
    media_image13.png
    248
    869
    media_image13.png
    Greyscale

However, Nagel teaches in Fig. 2 that sleeve moves up and down in a parallel direction of the laser beam. This is a linear movement in longitudinal direction. This is not a rotational movement as argued by the applicant. 
The applicant argues on pages 10-11 that Naiki does not teach a tilting of collimator 24 as claimed in claim 13.  Claim 13 cites “the laser tool has a tilting device via which the collimator is tilted at an angle with respect to the X-Y plane.” Paragraph [26] of the original disclosure describes “After the first installation of the collimator, or also after a replacement, the problem may arise that the collimator is in an inclined position with respect to the lens. As a result, the laser beam is not optimally focused. Such an inclined position can advantageously be compensated for by means of the tilt device after the installation or replacement of the collimator.” Paragraph [28-29] describes tilting device is a screw, hence adjusting the screw adjusts focus of the collimator. 
Naiki teaches in column 3, lines 4-10 “The intermediate member attached to the second holding member can be bent with a portion near one end thereof as the bending line. The focus adjustment is effected by bending the intermediate member toward or away from the second holding member and adjusting the distance between the semiconductor laser and the collimator lens.”

    PNG
    media_image14.png
    547
    639
    media_image14.png
    Greyscale

Fig. 14 of Naiki teaches a tilting screw with spring


    PNG
    media_image15.png
    483
    764
    media_image15.png
    Greyscale

Annotated Fig. 6 of Naiki teaches tilting line parallel to X-Y plane (solid), and possible bent (dotted)
Naiki teaches in Fig. 6 that intermediate member 32 is bent along the tilting line. This bending changes the angle between collimator 24 and laser source 23. The plane along member 30 defines the X-Y plane, thus collimator 24 is tilted at an angle by screw 38 and spring 41.
Naiki further teaches in column 6, lines 7-20 “Next, in effecting the focus adjustment, the screw 38 is loosened or tightened. When the screw 38 is tightened, the intermediate member 32 approaches the second holding member 31 against a spring force of the coil spring 41. On the other hand, when the screw 38 is loosened, the intermediate member 32 is separated from the second holding member 31 by the spring force of the coil spring 41. At this time, since the portion 32g is thinner than the remaining portion, it acts as the bending line. That is, the intermediate member 32 is bent by operating the screw 38. The distance between the semiconductor laser 23 and the collimator lens 24 varies with this bending motion.”
Thus Naiki teaches a tilting screw that is similar to the device in the instant claim. Additionally, Naiki teaches adjusting focus of the collimator by adjusting the screw as in the original disclosure. Naiki also teaches that this adjustment is achieved by bending the collimator at an angle with X-Y plane as the instant claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahmida Ferdousi whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761